Exhibit 10.29

AMENDMENT TO

AMERICAN DENTAL PARTNERS, INC.

2005 EQUITY INCENTIVE PLAN, AS AMENDED

The American Dental Partners, Inc. 2005 Equity Incentive Plan (the “Plan”) is
hereby amended pursuant to the following provisions:

 

  1.

Definitions

All capitalized terms used in this amendment which are not otherwise defined
herein shall have the respective meanings given such terms in the Plan.

 

  2.

Exercise Price of Stock Options

Section 6(a) of the Plan is hereby deleted in its entirety and replaced with the
following:

 

  (a)

Exercise Price

The exercise price per Share issuable upon exercise of a Stock Option shall be
no less than the fair market value per Share on the date the Stock Option is
granted; provided that, if the Participant at the time an ISO is granted owns
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or of any subsidiary, the exercise price per Share shall
be at least 110% of the fair market value of the Shares subject to the ISO on
the date of grant. For purposes of the Plan, the fair market value of the Shares
shall mean, as of any given date, the (i) last reported sale price on the New
York Stock Exchange on that date, (ii) last reported sale price on the Nasdaq
Stock Market on that date, (iii) mean between the high and low bid and ask
prices, as reported by the National Association of Securities Dealers, Inc. on
that date, or (iv) last reported sale price on any other stock exchange on which
the Shares are listed on that date, whichever is applicable; provided that if
none of the foregoing is applicable, then the fair market value of the Shares
shall be the value determined in good faith by the Committee, in its sole
discretion.

 

  3.

Effective Date; Construction

The effective date of this amendment is February 23, 2010, and this amendment
shall be deemed to be a part of the Plan as of such date. In the event of any
inconsistencies between the provisions of the Plan and this amendment, the
provisions of this amendment shall control. Except as modified by this
amendment, the Plan shall continue in full force and effect without change.